Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first office action in response to the above identified patent application filed on 09/19/2019.  Claims 1-15 are currently pending and being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
AFTERBURNER SYSTEM FOR TURBOFAN ENGINE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6the axis of the engine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 recite “each second core flow duct”.  It appears these claims improperly imply multiple second core flow ducts by the recitation “each”.  However, independent claim 1 from which claims 12-14 depend only recite “a second core flow duct” in singular.  Appropriate correction is required. Examiner recommends re-writing claim 12 in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  MPEP 2173.05(p).  In the instant case, both an apparatus, afterburner having doors that are closable, and a method of using the apparatus, operating the afterburner in a reheating mode by closing the doors, is claimed.  It is unclear whether infringement occurs when one operates the afterburner with the doors closed, or when one constructs the afterburner with doors that are closable. Examiner recommends re-writing claim 12 in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 depends from Claim 12 and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 12 and 13 recite functional recitations already included in independent claim 1, so it is unclear how these claims further limit the claimed invention in independent claim 1.  Examiner recommends re-writing claim 12 in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 depend from Claim 12 and are rejected accordingly.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-11 are allowed.
With respect to claim 1, the following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “a second core flow duct located in the core plug, and having one or more entrances from the first core flow duct for diversion into the second core flow duct of a portion of the core exhaust flow, and further having an exit therefrom for re-joining the 15diverted portion of the core exhaust flow to the undiverted portion of the core exhaust flow; one or more respective doors for the entrances to the second core flow duct, the doors being open during normal operation of the engine but being closable, during a reheat operation, to at least partially block the entrances to the second core flow duct; and one or more fuel injectors and one or more respective igniters operable, 20during the reheat operation, to respectively inject and ignite fuel within the second core flow duct, thereby providing a reheat flow into the core exhaust flow from the exit of the second core flow duct”, in combination with the other claim limitations.
With respect to claim 10, the following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “a second core flow duct located in the core plug, and having one or more entrances from the first core flow duct for diversion into the second core flow duct of a portion of the core exhaust flow, and further having an exit therefrom for re-joining the diverted portion of 20the core exhaust flow to the undiverted portion of the core exhaust flow; one or more respective doors for the entrances to the second core flow duct, the doors being open during normal operation of the engine but being closable, during a reheat operation, to at least partially block the entrances to the second core flow duct; and one or more fuel injectors and one or more respective igniters operable, during the 25reheat operation, to respectively inject and ignite fuel within the second core flow duct, thereby providing a reheat flow into the core exhaust flow from the exit of the second core flow duct”, in combination with the other claim limitations.

Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H Rodriguez/Primary Examiner, Art Unit 3741